Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest the combination of features of the plant training device which includes a first and second portion, the first portion having angularly spaced apart indexing elements extending along an exterior of the first portion’s base, the second portion having an interior cavity to receive the first portion base, the cavity having a plurality of angularly spaced-apart recesses, the recesses structured to slidingly engage with the indexing elements to rotationally secure the first and second portions with respect to one another, and further wherein the first portion has a first arm, the arm having a first part extending from the base, and a second part which extends from the first part and towards a base of the second end, and a radiused portion having a radius of at least 7 mm such to receive a portion of a plant stem.

 US 2366860 A to Kraft teaches a first and second piece which have indexing elements and complementary recesses, allowing the pieces to rotationally secure with respect to one another, however Kraft fails to teach the arm with the first and second parts, as well as with a radiused portion with a radius of 7mm. Kraft is an articulated joint, the purpose of which is used to have a rubber member longitudinally compressed to cause radial expansion of the rubber against the eye of the joints and the pintle. The structure of the joint itself is being claimed to be applied to rubber articulated joints, and there would be no motivation to add on an arm with a radiused portion of at least 7mm since one of ordinary skill in the art would have no motivation to add an arm to the structure of the joint, at least because this would prevent the joint from being used within its variety of applications such as in a vehicle spring and frame.

US 20160295811 A1 to Rider teaches a radially slotted annular coupling system, however this system fails to teach or suggest the first and second portions which are slidably engaged with the indexing elements and the recesses as described above. Rider does teach the use of arms with first and second portions and a radiused portion in between the first and second portions, but it further fails to teach the radiused portion of the arms having a 7mm radius.

Other prior art such as US 20170261019 A1 to Johnson and US 20180249643 A1 to Akana teach small radiused portions which could be used to hold plants, wires, or trellis structures for plants. However, these portions are not taught to explicitly have a diameter of at least 7mm to hold a plant. Specifically Johnson teaches notches and apertures which receive diameters of 3/8 of an inch, which is approximately 9.5 mm or a 4.75 mm radius.
 
US 9493946 B2 to Foderberg teaches a tie system for insulated concrete panels, and teaches two portions which have angularly spaced indexing elements and recesses such that they can accept each other and control rotational movement. Each portion additionally teaches two arms, the arms having first and second portions and radiused portions between each, however the radiused portions fail to teach the at least 7mm radius which is critical to holding the stems of a plant in the instant application, and while the second portion does have a cavity in the center of the device, this cavity does not have the angularly spaced apart recesses which can slidably engage the indexing elements, since the recesses are on an upper outer surface to receive the indexing elements from the first portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        


/EBONY E EVANS/Primary Examiner, Art Unit 3647